PER CURIAM.
This attorney-discipline matter is before us on complaint of the Florida Bar and the uncontested report of the referee. We have jurisdiction. Art. Y, § 15, Fla. Const.
The referee recommended that respondent be found guilty of violating article XI, Rule 11.02(4), of the Integration Rule of The Florida Bar (mishandling of trust funds); Disciplinary Rule 1-102(A)(6) of The Florida Bar Code of Professional Responsibility (conduct adversely reflecting on fitness to practice law); D.R. 5-103(B) (improper advance of loans to clients); D.R. 7-104(A)(l) (improper contact of opposing party represented by counsel); D.R. 9-102(A) (commingling of personal funds with trust funds); and D.R. 9-102(B)(3) (improper trust account record keeping). The referee found that no deficits or overdrafts resulted from the improper use and commingling of personal funds in the trust account and recommended that respondent receive a public reprimand.
We adopt the referee’s findings of fact and approve the recommended discipline. Accordingly, respondent shall appear before the Board of Governors of The Florida Bar to receive a public reprimand.
Judgment for costs in the amount of $1,056.93 is hereby entered against respondent, for which let execution issue.
It is so ordered.
OVERTON, Acting C.J., and ALDERMAN, McDonald, EHRLICH and SHAW, JJ., concur.